

116 S3348 IS: Crime Gun Tracing Modernization Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3348IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 923 of title 18, United States Code, to require an electronic, searchable database of the importation, production, shipment, receipt, sale, or other disposition of firearms.1.Short titleThis Act may be cited as the Crime Gun Tracing Modernization Act of 2020.2.Electronic, searchable databasesSection 923(g) of title 18, United States Code, is amended by adding at the end the following:(8)(A)In this paragraph, the term foreign intelligence information has the meaning given the term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).(B)Not later than 3 years after the date of enactment of this paragraph, the National Tracing Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall establish and maintain electronic, searchable databases of all records within its possession of the importation, production, shipment, receipt, sale, or other disposition of firearms required to be submitted to the Bureau of Alcohol, Tobacco, Firearms and Explosives by persons licensed under this chapter.(C)Each licensee under this chapter may provide the National Tracing Center with electronic access, consistent with the requirements of this paragraph, to all records within the licensee’s possession that are required to be kept under this chapter.(D)A licensee may voluntarily relinquish possession of any non-electronic record required to be kept under this chapter to the Bureau of Alcohol, Tobacco, Firearms and Explosives.(E)The National Tracing Center—(i)shall have remote access to and may query, search, or otherwise access the electronic databases described in this paragraph; and(ii)may, with the permission of a State, or political subdivision of a State, have remote access to, and may query, search, or otherwise access the databases of the firearms registration system or pawnbroker records system of the State or political subdivision.(F)The National Tracing Center may query, search, or otherwise access the electronic databases described in this paragraph for only the following purposes:(i)To obtain information related to any Federal, State, local, tribal, or foreign crime.(ii)To obtain information that is—(I)foreign intelligence information; or(II)necessary to understand, or assess the importance of, foreign intelligence information.(G)The databases established under this paragraph—(i)shall be electronically searchable by date of disposition, license number, and the information identified on each firearm or other firearm descriptor, including the manufacturer, importer, model, serial number, type, and caliber or gauge;(ii)shall not be electronically searchable by the personally identifiable information of any individual; and(iii)shall include in search results the entire contents of the relevant records kept by the licensee.(H)This paragraph shall take effect notwithstanding any other provision of law, including any temporary or permanent restrictions placed on funds made available to the Bureau of Alcohol, Tobacco, Firearms and Explosives, or the Department of Justice..